 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   GUILLERMO TRUJILLO CRUZ,                       1:19-cv-00995-DAD-GSA-PC
12                                                  ORDER GRANTING PLAINTIFF’S
                   Plaintiff,                       APPLICATION FOR LEAVE TO
13                                                  PROCEED IN FORMA PAUPERIS
           vs.                                      (ECF Nos. 8, 10.)
14
     B. BAKER,                                      ORDER DIRECTING PAYMENT
15                                                  OF INMATE FILING FEE BY
                 Defendant.                         CALIFORNIA DEPARTMENT OF
16                                                  CORRECTIONS AND REHABILITATION
17

18

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
21   leave to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. Plaintiff has made the showing
22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
24   ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent
25   of the preceding month’s income credited to plaintiff=s trust account. The California Department
26   of Corrections and Rehabilitation is required to send to the Clerk of the Court payments from
27   plaintiff=s account each time the amount in the account exceeds $10.00, until the statutory filing
28   fee is paid in full. 28 U.S.C. ' 1915(b)(2).

                                                      1
 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY
 2   ORDERED that:
 3              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;
 4              2. The Director of the California Department of Corrections and
 5
          Rehabilitation or his designee shall collect payments from plaintiff=s prison trust
 6
          account in an amount equal to twenty per cent (20%) of the preceding month’s
 7
          income credited to the prisoner’s trust account and shall forward those payments
 8
          to the Clerk of the Court each time the amount in the account exceeds $10.00, in
 9
          accordance with 28 U.S.C. ' 1915(b)(2), until a total of $350.00 has been collected
10
          and forwarded to the Clerk of the Court. The payments shall be clearly identified
11
          by the name and number assigned to this action.
12
                3. The Clerk of the Court is directed to serve a copy of this order and a copy of
13
          plaintiff=s in forma pauperis application on the Director of the California Department of
14

15
          Corrections and Rehabilitation, via the court’s electronic case filing system (CM/ECF).

16              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

17        Department, U.S. District Court, Eastern District of California, Sacramento Division.

18
     IT IS SO ORDERED.
19

20     Dated:        September 12, 2019                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                      2
